DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed 06/10/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 8-9, 11-13, 15-16, 18-21, and 23-25 are currently under consideration for patentability.
Claims 7, 10, 14, 17, and 22 are cancelled in the reply filed on 06/10/2021.
Claims 1-6, 8-9, 11-13, 15-16, 18-21, and 23-25 are examined on the merits.
Response to argument
Applicant’s arguments/remarks filed 6/10/2021 have been fully considered.
With respect to rejection(s) under 35 U.S.C. § 103 of amended claim 1, Applicant’s amendments and accompanying arguments have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New reference Cavanaugh (US PGPUB 20090299342) is being applied as primary reference for teaching a negative pressure sealing drainage system that comprises a porous foam, a medical film, a drainage tube, a fluid storage container, and a negative pressure source. New reference Pratt (US PGPUB 20130123728) is being applied as secondary reference for teaching a corrugated-tube sealing cover. References Svedman (US PGPUB 20110015619), Li (CN 201978308), 
With respect to the specification objection(s), Applicant’s amendment(s) to the specification has/have overcome the objections. 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), Applicant’s amendment(s) to the claim rejection(s) has/have overcome the rejections. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-6, 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh (US PGPUB 20090299342) in view of Svedman (US PGPUB 20110015619).
Regarding claim 1, Cavanaugh discloses a negative pressure sealing drainage system for surgical treatment of deep cavity wound (a system for reduced-pressure wound treatment that is capable of using in surgical treatment of deep cavity wound: ¶0008-0009), comprising a porous foam (a flexible dressing bolster 32 made from a porous foam-like material or polyurethane/polyether foam: ¶0031-0032 and Figs. 1-2), a medical film (a drape tape 71 made from an elastomeric material such as EVA film: ¶0034, 0037, and Fig. 2), a drainage tube (a reduced-pressure delivery conduit 90: ¶0040-0041 and Fig. 1), a fluid storage container (a canister region 86: ¶0040 and Fig. 1), and a negative pressure source (a reduced pressure source 82: ¶0038-0040 and Fig. 1), wherein the porous foam is a … porous foam drainage piece (the porous foam 32 is able to deliver fluids to or remove fluids from a tissue site: ¶0031; thus Cavanaugh discloses the claimed limitation), one end of the drainage tube is inserted into an upper end of the … porous foam drainage piece (one end of the drainage tube 90 is inserted into an upper end of the porous foam 32 via an elbow port 94: ¶0041 and Fig. 1), the … porous foam drainage piece is covered by an inner chamber of a … sealing cover (the porous foam 32 is covered by an inner chamber of a drape 62: ¶0036-0037 and Figs. 1-2) which is extendable and retractable (the drape 62 is formed from an elastomeric material and is able to stretch: ¶0006 and 0034; thus, Cavanaugh discloses the claimed 
Cavanaugh does not disclose that the sealing cover is a wave-form sealing cover. However, Cavanaugh further discloses that the drape 62 includes a plurality of folds in order to facilitate bending of the tissue site (¶0008) and discloses/suggests to make at least portion of the drape to have a wave-form shape in other embodiments (Fig. 10B, drape 462 having folds 493, [0051]; Fig. 15, drape 1063 with folds 1073, [0078]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Cavanaugh by changing the shape of the sealing cover into a wave-form shape, similar to that disclosed by Cavanaugh in the embodiment of Figs. 10B and 15, in order to facilitate bending of the tissue site, as suggested in ¶0008 of Cavanaugh, and facilitate extension In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). See MPEP § 2144.04 (IV) (B).
Cavanaugh does not disclose that the porous foam is a columnar porous foam. 
In the same field of endeavor, wound dressings for negative pressure therapy, Svedman discloses a negative pressure wound healing device with a source of suction, drainage line, cover, and absorbent fibers in the form of a hydrophilic columnar foam 11A (¶0045 and Figs. 2a-c). Svedman further discloses that such foams are well-known in the art of negative pressure wound therapy, and can be trimmed to match the size and shape of the wound (¶0006, 0078, and Fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Cavanaugh by trimming the porous foam into a columnar shape, similar to that disclosed by Svedman, in order to match the size and shape of the wound, as suggested in ¶0006 and 0078 of Svedman and as it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). See MPEP § 2144.04 (IV) (B).
Regarding claims 2, 3, 6, 9, and 11, Cavanaugh in view of Svedman discloses all the limitations as discussed above for claim 1.

Regarding claims 4 and 5, Cavanaugh in view of Svedman discloses all the limitations as discussed above for claim 1.
Cavanaugh further discloses wherein the porous foam drainage piece has foam pores (¶0032) and wherein a material of the columnar porous foam drainage piece is hydrophilic foam (¶0031).
Regarding claim 8, Cavanaugh in view of Svedman discloses all the limitations as discussed above for claim 6.
Cavanaugh further discloses wherein the sealing cover is an adhesive-film sealing cover (¶0036) which is extendable and retractable (the drape 62 is formed from an elastomeric material and is able to stretch: ¶0006 and 0034; thus, Cavanaugh discloses the claimed limitation).
Claim(s) 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh in view of Svedman, as applied to claim 6 above, further in view of Pratt (US PGPUB 20130123728).
claim 12, Cavanaugh in view of Svedman discloses all the limitations as discussed above for claim 1.
Svedman further discloses that the porous foam drainage piece is covered by a semi-permeable and flexible plastic sheet for the benefit of forming a sealed cavity with the patient’s skin (¶0005, 0013, and 0038). 
In the same field of endeavor, wound dressings, Pratt discloses a wound dressing including a sealing cover (a high-moisture vapor transmission rate drape 116: ¶0004 and Fig. 6). Pratt further discloses that the sealing cover (116) is a corrugated-tube sealing cover (the sealing cover 116 includes corrugated portions 146: ¶0035 and Fig. 6) for the benefits of increasing surface area available to assist with evaporation and encouraging turbulent air flow across the drape (¶0035).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Cavanaugh in view of Svedman by making a plastic corrugated-tube sealing cover, similar to that disclosed by Svedman and Pratt, in order to form a sealed cavity with the patient’s skin, increase surface area available to assist with evaporation, and encourage turbulent air flow across the drape, as suggested in ¶0005, 0013, and 0038 of Svedman and ¶0035 of Pratt.
Regarding claims 13 and 15, Cavanaugh in view of Svedman and Pratt discloses all the limitations as discussed above for claim 12.
Cavanaugh in view of Svedman and Pratt fails to disclose the specific dimensions as claimed by Applicant. However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of .
Claim(s) 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh in view of Svedman, as applied to claim 1 above, further in view of Li (CN 201978308).
Regarding claims 16 and 18-20, Cavanaugh in view of Svedman discloses all the limitations as discussed above for claim 1.
Cavanaugh in view of Svedman does not disclose wherein the drainage tube comprises a connection tube segment and a drainage segment interconnected with each other, the connection tube segment is connected to the fluid storage container, an end of the drainage segment away from the connection tube segment is connected to the columnar porous foam drainage piece, the connection tube segment has a hollow inner chamber, the drainage segment has an inner chamber, and the drainage segment is provided with a notch communicating with the inner chamber; wherein the notch includes at least one groove provided on a tube wall of the drainage segment; wherein the notch includes four grooves and the drainage segment is partitioned by the grooves into four portions; and wherein the inner chamber of the drainage segment is provided with a cross supporting rib for supporting the tube wall of the drainage segment, and four ends of the cross supporting rib are connected to the four portions of the grooves, respectively.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Cavanaugh in view of Svedman by incorporating the drainage tube with the connection tube with ribs and grooves, similar to that disclosed by Li, in order to prevent blocking the drainage flow and prevent collapsing of the tube during aspiration, as suggested in Pg. 1 and Lines 32-42 of Li.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh in view of Svedman and Li, as applied to claim 16 above, further in view of Dein (US PGPUB 20090318898).
Regarding claim 21, Cavanaugh in view of Svedman and Li discloses all the limitations as discussed above for claim 16.
Cavanaugh in view of Svedman and Li does not disclose wherein the drainage tube is a diameter-variable tube.
In an analogous art, drainage tubes, Dein discloses that a drainage tube 1020 perforated with fenestrations 1030 is supported by a central spline 1075 (¶0093 and Figs. 10A-B). Dein further discloses that the drainage tube 1020 is a diameter-variable tube for the benefits of enabling easier insertion and withdrawal of the drainage tube and improving surface area of the drainage tube (¶0037, 0093, 0171, and Figs. 10A-B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Cavanaugh in view of Svedman and Li by making a diameter-variable drainage tube and making the diameter-variable segment of the diameter-variable tube with a diameter of 12-24 mm, similar to that disclosed by Dein, in order to enable easier insertion and withdrawal of the drainage tube and improve surface area of the drainage tube, as suggested in ¶0037, 0093, and 0171. In addition, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. . 
Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh in view of Svedman, Li, and Dein, as applied to claim 21 above, further in view of Yan (CN 203954431).  
Regarding claims 23 and 24, Cavanaugh in view of Svedman, Li, and Dein discloses all the limitations as discussed above for claim 21.
Cavanaugh in view of Svedman, Li, and Dein does not disclose wherein the notches are side holes provided on the tube wall of the drainage segment; wherein the inner chamber of the drainage segment is provided with a sawtooth-shape supporting rib for supporting the tube wall of the drainage segment, the sawtooth-shape supporting rib is located on an upper wall of the inner chamber, and tooth tips of the sawtooth-shape supporting rib are oriented towards a tube axis of the diameter-variable tube. 
In an analogous art, drainage tubes, Yan discloses a drainage tube 2 with side holes 21 provided on the tube wall of the drainage segment (Pg. 2, Lines 41-50, and Fig. 1). Yan also discloses the inner chamber of the drainage segment is provided with a sawtooth-shape supporting rib 24 for supporting the tube wall of the drainage segment and tooth tips of the sawtooth-shape supporting rib are oriented towards a tube axis of the diameter-variable tube (Pg. 2, Lines 41-50, and Fig. 2) for the benefit of supporting the drainage tube from collapsing (Pg. 3 and Lines 38-43).

Yan further discloses the claimed invention except for the rearrangement of sawtooth-shape supporting rib. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Cavanaugh in view of Svedman and Li by rearranging saw-tooth-shape supporting rib to an upper wall of the inner chamber, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange saw-tooth-shape supporting rib for the purpose of preventing the drainage tube from collapsing, as suggested in Pg. 3 and Lines 38-43. In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950). See MPEP § 2144.04 (VI) (C).
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh in view of Svedman and Li, as applied to claim 16 above, further in view of Atashroo (US PGPUB 20180021486).
Regarding claim 25, Cavanaugh in view of Svedman and Li discloses all the limitations as discussed above for claim 16.

In an analogous art, surgical drain systems, Atashroo discloses a surgical drain system for draining fluid from a patient (Abstract). Atashroo further discloses one flushing tube 28 is inserted into the hollow inner chamber 30 at the connection tube segment and the flushing tube 28 is drawn out of the hollow inner chamber, and the flushing tube drawn out of the hollow inner chamber runs parallel to the drainage segment (¶0072, Figs. 1, 2, and 4) for the benefit of providing a route for installation of irrigation fluid and drugs (¶0072). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Cavanaugh in view of Svedman and Li by incorporating the a flushing tube, similar to that disclosed by Atashroo, in order to provide a route for installation of irrigation fluid and drugs, as suggested in ¶0072 of Atashroo.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ding (CN 104225768) discloses a multi-layered negative pressure closed drainage wound care device comprising a porous foam cushion, drainage . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHU Q. TRAN/Examiner, Art Unit 3781

    /ANDREW J MENSH/    Primary Examiner, Art Unit 3781